NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 17-1713
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                           TELLAS KENYATTA DOCKERY

                                             Tellas Dockery,
                                                Appellant

                                     ______________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. No. 2-15-cr-00269-001)
                       District Judge: Honorable Paul S. Diamond
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 19, 2018
                                  ______________

           Before: GREENAWAY, JR., RESTREPO, and BIBAS, Circuit Judges.

                                   (Filed: June 20, 2018)
                                     ______________

                                        OPINION*
                                     ______________




       *
         This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
RESTREPO, Circuit Judge.

       Appellant Tellas Dockery appeals from an order of the District Court denying his

motion to suppress physical evidence. We will affirm.

                                              I

                                             A

       As we write solely for the parties, we recite only the facts necessary for this

opinion. On February 24, 2015 at approximately 12:00 p.m., Sergeant Adam Schwartz of

the Bensalem Township Police Department, and a partner, Officer Kevin Howard,

patrolled the Lincoln Motel in Bucks County, Pennsylvania. Schwartz had previously

conducted “numerous” criminal investigations at the motel. App. 37.

       The Lincoln Motel has an internal hallway, from which guests access their rooms.

The hallway is also open to members of the public, who enter the motel to buy alcohol,

sold at the front desk. In this hallway, Schwartz saw Appellant and a female companion

leave their motel room, carrying bags and personal belongings. They had checked into

the motel the night before.

       As the door to Appellant’s motel room “opened and closed,” App. 107, Schwartz

smelled “an overwhelming odor of raw marijuana” emanating from the room, App. 39.

After smelling the marijuana, Schwartz and Howard stopped Appellant and his

companion. Appellant was visibly nervous and appeared to the officer to be under the

influence of alcohol or a controlled substance. Schwartz also smelled marijuana on

Appellant himself.



                                              2
      Appellant and the woman both told Schwartz that they had already checked out of

their motel room and had left the key inside the room. Indeed, neither was found to have

a room key when they were later arrested and searched. Check-out time had passed at

11:00 a.m. and there was no evidence that Appellant or his companion paid for late

check-out.

      Two back-up police officers arrived. Howard then went to the front desk. When

he returned, he told Schwartz that the motel room had been rented in the woman’s name,

she had already checked out, and the key had been left in the room.1

      The front desk gave Howard another key to Appellant’s motel room. Howard and

Schwartz searched the room, as back-up officers continued to detain Appellant and his

companion. Inside the motel room, Schwartz found burnt marijuana cigarettes. The

room contained no personal belongings, and, as expected, the room key was inside.

      The police arrested Appellant and his companion for the marijuana found in the

motel room. The police subsequently searched Appellant’s car and recovered a gun and

cocaine.

                                            B

      Appellant filed a motion to suppress physical evidence.2 The District Court held

an evidentiary hearing at which Schwartz testified. The District Court denied the motion.



      1
        Somewhat inconsistently, a motel record was later produced that contained a
“timestamp” of 12:12 p.m. Officer Schwartz agreed that this timestamp related to a
check-out time. However, he also testified that at 12:12 p.m., Appellant and his
companion could not possibly have been checking out as they were detained by the police
from approximately 12:00 p.m. through their custodial arrest.
                                            3
Appellant pled guilty to possession with intent to distribute cocaine, 21 U.S.C.

§ 841(a)(1), possession of a firearm in furtherance of a drug trafficking crime, 18 U.S.C.

§ 924(c)(1), and possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1). He

was sentenced to 240 months’ incarceration and 5 years’ supervised relief. Appellant

preserved the right to appeal the denial of his suppression motion. This timely appeal

followed.

                                            II3

       Appellant challenges the denial of his motion to suppress on two grounds: (1) that

the police lacked reasonable suspicion to stop him in the motel hallway, and (2) that the

police unconstitutionally searched his motel room without probable cause or a warrant.

We address each issue in turn.4

                                            A

       Under the Fourth Amendment, to conduct a Terry stop the police must possess

reasonable, articulable suspicion that the defendant committed criminal activity. Terry v.

Ohio, 392 U.S. 1, 21 (1968); see also Illinois v. Wardlow, 528 U.S. 119, 123-24 (2000).

       2
       Appellant also moved to suppress his confession, but that issue is not before us
on appeal.
       3
        The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review the District Court’s fact-
findings for clear error and exercise plenary review over the application of the law to the
facts. See United States v. Mosley, 454 F.3d 249, 252 (3d Cir. 2006).
       4
         Appellant’s brief could also be read to assert that the police lacked reasonable
suspicion to patrol the motel hallway. To the extent that Appellant raises this claim, it
fails because Appellant had no reasonable expectation of privacy in this common area of
the motel, which was open to guests and the public alike. See United States v. Acosta,
965 F.2d 1248, 1252 (3d Cir. 1992).
                                             4
The reasonable suspicion analysis turns on what the officers knew before the stop.

See Florida v. J.L., 529 U.S. 266, 271 (2000). That is, “[i]nformation acquired after the

initial seizure is not relevant to the reasonable suspicion analysis.” United States v.

Foster, Nos. 16-3650 & 16-4225, 2018 WL 2423277, at *5 (3d Cir. May 30, 2018); see

also United States v. Lewis, 672 F.3d 232, 238 (3d Cir. 2012).

       Appellant was subject to a Terry stop in a motel hallway. He contends that this

stop was unconstitutional because its justification arose only after the stop. Specifically,

Appellant claims that the basis for the stop was the odor of marijuana, which the police

smelled after stopping him. Appellant misstates the facts. As the District Court properly

found, the police smelled raw marijuana coming from the open door of Appellant’s motel

room before the stop. This odor of marijuana, particularized to Appellant’s motel room,

is grounds for a Terry stop, as Appellant concedes. See United States v. Ramos, 443 F.3d
304, 309 (3d Cir. 2006). Therefore, this argument fails.

                                               B

       Under the Fourth Amendment, a hotel guest is entitled to the same expectation of

privacy to his hotel room as one is to his own home. See Stoner v. California, 376 U.S.
483, 490 (1964); see also Minnesota v. Olson, 495 U.S. 91, 99 (1990); United States v.

Coles, 437 F.3d 361, 365 (3d Cir. 2006). However, a guest has no such expectation of

privacy after he “vacate[s] the room,” “[t]he hotel . . . ha[s] the exclusive right to its

possession, and the hotel management freely g[ives] its consent that the search be made.”

Abel v. United States, 362 U.S. 217, 241 (1960).



                                               5
       Here, as in Abel, Appellant had no expectation of privacy in his motel room at the

time of the police search because he had already checked out. The District Court’s fact-

finding on this point is not clearly erroneous. To the contrary, there was substantial

evidence to support it. Appellant, his companion, and the front-desk staff all told the

officers that check-out occurred before the initial Terry stop. Appellant’s room key was

locked inside the room, which contained no personal belongings. Finally, the search took

place after the motel’s check-out time and there was no evidence that Appellant or his

companion had paid for late check-out.

       In the face of this evidence, Appellant points to the motel record time-stamped

12:12 p.m., which the arresting officer agreed was related to check-out. From this time-

stamp, Appellant argues that he and his companion had not yet checked out when they

were detained and their motel room searched. However, the District Court rejected such

a finding in light of the extensive contradictory evidence establishing that Appellant

checked out before the initial Terry stop. We cannot conclude that this finding was clear

error. Indeed, the arresting officer testified that Appellant and his companion could not

possibly have checked out at 12:12 p.m. as they were detained by the police from

approximately 12:00 p.m. through their custodial arrest.

                                            III

       The District Court’s denial of the motion to suppress will be affirmed.




                                             6